Title: To George Washington from Thomas Mifflin, 25 April 1793
From: Mifflin, Thomas
To: Washington, George



Sir
Philadelphia April 25th 1793

In a letter dated the twenty fourth instant the Secretary at War has signified your Excellencys request that I would take such measures with the frontier Citizens of Pennsylvania as should in my judgment be most effectual to prevent any hostile incursions into, or near the Indian Country north of the Ohio, until the treaty proposed to be held at lower sandusky about the first day of June shall be closed. In compliance with this intimation, I propose besides issuing a Proclamation, containing a general warning upon the subject, to recommend by letter the greatest Circumspection to all the Judiciary and Militia Officers in the Western Counties: These are the only measures, that appear to be in my power at this time to pursue for promoting the salutary object which you contemplate; but should any others occur I shall chearfully adopt them. I am, with perfect respect Sir Your Excellencys Most obedient humble Servant

Thomas Mifflin

